Name: 2008/789/EC: Commission Decision of 3Ã October 2008 amending Decision 2006/588/EC allocating the amounts resulting from the modulation provided for in Article 10 of Council Regulation (EC) NoÃ 1782/2003 to the Member States for the years 2006 to 2012 (notified under document number C(2008) 5534)
 Type: Decision_ENTSCHEID
 Subject Matter: economic geography;  agricultural policy;  cooperation policy;  regions and regional policy
 Date Published: 2008-10-11

 11.10.2008 EN Official Journal of the European Union L 271/45 COMMISSION DECISION of 3 October 2008 amending Decision 2006/588/EC allocating the amounts resulting from the modulation provided for in Article 10 of Council Regulation (EC) No 1782/2003 to the Member States for the years 2006 to 2012 (notified under document number C(2008) 5534) (2008/789/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1782/2003 of 29 September 2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers and amending Regulations (EEC) No 2019/93, (EC) No 1452/2001, (EC) No 1453/2001, (EC) No 1454/2001, (EC) No 1868/94, (EC) No 1251/1999, (EC) No 1254/1999, (EC) No 1673/2000, (EEC) No 2358/71 and (EC) No 2529/2001 (1), and in particular the first subparagraph of Article 10(3) thereof, Whereas: (1) Commission Decision 2006/410/EC (2) sets the amounts which, as a result of applying the reductions in direct payments provided for in Article 10(2) of Regulation (EC) No 1782/2003 for the years 2006 to 2012, are available to the European Agricultural Fund for Rural Development (EAFRD) for the financial years 2007 to 2013. (2) The amounts resulting from application of the modulation and set by Decision 2006/410/EC were amended by Commission Decision 2008/787/EC (3). That amendment affects the amounts corresponding to the years 2008 to 2012. The reasons for the amendment were the increase in direct payments resulting from the reform in the fruit and vegetables and wine sectors, and the reduction, resulting from the review provided for in Article 12(4) of Regulation (EC) No 1782/2003, of the national ceilings set in Annex II to that Regulation. The amounts resulting from the modulation provided for in Article 10 of Regulation (EC) No 1782/2003 for the years 2006 to 2012 should also be amended. (3) Commission Decision 2006/588/EC (4) should be amended accordingly. (4) The measures provided for in this Decision are in accordance with the opinion of the Management Committee for Direct Payments, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2006/588/EC is replaced by the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 3 October 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 1. (2) OJ L 163, 15.6.2006, p. 10. (3) See page 41 of this Official Journal. (4) OJ L 240, 2.9.2006, p. 6. ANNEX ANNEX Allocation to the Member States of the amounts resulting from the modulation provided for in Article 10 of Regulation (EC) No 1782/2003 for the years 2006 to 2012 (million EUR) Member State 2006 2007 2008 2009 2010 2011 2012 Belgium 13,5 17,5 18,0 18,3 18,2 18,2 18,2 Denmark 24,8 31,2 33,3 33,4 33,4 33,4 33,4 Germany 157,5 199,1 206,4 207,5 206,8 206,8 206,8 Ireland 26,8 33,0 35,1 35,2 34,5 34,5 34,7 Greece 47,5 59,6 64,1 64,3 61,3 61,3 61,4 Spain 163,8 206,7 222,6 223,4 217,8 218,4 218,5 France 212,6 267,5 270,8 271,8 270,6 270,8 271,0 Italy 103,2 130,0 144,1 144,6 140,2 140,8 140,8 Luxembourg 1,0 1,2 1,2 1,2 1,2 1,2 1,2 Netherlands 22,0 27,2 29,2 29,4 28,8 28,8 28,8 Austria 31,4 40,6 44,1 44,3 43,2 43,3 43,3 Portugal 37,1 48,4 54,0 54,1 52,8 52,8 52,9 Finland 15,1 19,0 20,5 20,6 20,2 20,2 20,2 Sweden 19,7 24,3 25,9 26,0 25,5 25,5 25,5 United Kingdom 108,0 135,7 136,4 136,7 136,3 136,3 136,3